Citation Nr: 1748100	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left carotid artery stenosis and cerebrovascular accident (CVA) with loss of strength and short term memory loss, to include as secondary to service-connected squamous cell carcinoma, left tonsil, status post tonsillectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in a May 2017 Video Conference hearing.  A copy of the transcript has been associated with the file.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the radiation therapy used to treat the Veteran's service-connected squamous cell carcinoma, left tonsil, status post tonsillectomy accelerated the Veteran's left carotid artery stenosis and caused a CVA with loss of strength and short term memory loss.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left carotid artery stenosis and CVA with loss of strength and short term memory loss, as secondary to the service-connected squamous cell carcinoma, left tonsil, status post tonsillectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

ORDER

Entitlement to service connection for left carotid artery stenosis and CVA with loss of strength and short term memory loss, as secondary to the service-connected squamous cell carcinoma, left tonsil, status post tonsillectomy, is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


